DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/15/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose singly or incombination or render obvious a method for receiving a broadcast signal, the method comprising:
receiving a broadcast signal including one or more signal frames;
parsing the one or more signal frames including one or more service components in DASH (Dynamic Adaptive Streaming over HTTP) format, description information providing mapping between a service component and a DASH representation found in an MPD (Media Presentation Description), and a signaling table,
the signaling table including a service identifier identifying a service and bootstrapping information to obtain the MPD and the description information,
the description information including a transport session id representing a transport session carrying one or more service components, a DASH representation id representing a DASH representation corresponding to the one or more service components carried in the transport session and an IP (Internet Protocol) address and port information of one or more IP packets that cam' the transport session; and
parsing the signaling table to obtain the description information and the MPD based on the signaling table and present media content based on the description information and the MPD.
Oh et al. (WO 2014/171718 A1; US 2016/0127756 is used as English translation), Lee et al. (US 2009/0165050), and De Foy et al. (US 2014/0245359) are the closest prior art relating to the Applicant's claimed invention. 
Oh discloses an operating method of a broadcasting reception device is disclosed. A broadcasting reception unit receives a first broadcasting stream including a broadcasting content via a broadcasting network other than an IP network. An IP transmission and reception unit receives a media content transmitted to the IP network. A control unit receives media content reproduction information for the media content on the basis of the first broadcasting stream and reproduces the media content on the basis of the media content reproduction information.
Lee discloses a method for controlling an inactive channel for building a channel map in an internet protocol television (IPTV) receiver and the IPTV receiver thereof are provided. The method includes receiving a master service information (SI) table including a first element defining location of a virtual channel map table, parsing the first element in the received master SI table, receiving the virtual channel map table including a second element defining location of a virtual channel description table based on the parsed location element, parsing the second element in the received virtual 
De Foy discloses embodiments contemplate the movement of mobile node (MN) from a first access network to a second access network, while in communication with a CDN server (e.g. a surrogate providing a multimedia streaming session). The server selection may become sub-optimal as a result of this movement. A first CDN may learn about MN mobility event via the MN, an access network node, the server, or another node. The first CDN may trigger reselection by upstream CDN by sending a CDNI reselection request message, including information for the upstream CDN to perform request routing for the MN with the specified content, at a different location. The upstream CDN may perform the request routing procedure. The upstream CDN may return the request routing result to first CDN. The initial server may send a redirection message back to the application, which may interpret the message and continue streaming from a different server.
The prior art do not disclose or render obvious the amended features.

With respect to claim 5, the prior art of record fails to disclose singly or incombination or render obvious An apparatus for receiving a broadcast signal, the apparatus comprising:
a tuner configured to receive a broadcast signal including one or more signal frames; 
a frame parser configured to parse the one or more signal frames including one or more service components in DASH (Dynamic Adaptive Streaming over HTTP) format, description information providing mapping between a service component and a DASH representation found in an MPD (Media Presentation Description), and a signaling table,
the signaling table including a service identifier identifying a service and bootstrapping information to obtain the MPD and the description information,
the description information including a transport session id representing a transport session carrying one or more service components, a DASH representation id representing a DASH representation corresponding to the one or more service components carried in the transport session and an IP (internet Protocol) address and port information of one or more IP packets that carry the transport session; and
a signaling parser configured to parse the signaling table to obtain the description information and the MPD based on the signaling table and present media content based on the description information and the MPD.
Oh et al. (WO 2014/171718 A1; US 2016/0127756 is used as English translation), Lee et al. (US 2009/0165050), and De Foy et al. (US 2014/0245359) are the closest prior art relating to the Applicant's claimed invention. 
Oh discloses an operating method of a broadcasting reception device is disclosed. A broadcasting reception unit receives a first broadcasting stream including a 
Lee discloses a method for controlling an inactive channel for building a channel map in an internet protocol television (IPTV) receiver and the IPTV receiver thereof are provided. The method includes receiving a master service information (SI) table including a first element defining location of a virtual channel map table, parsing the first element in the received master SI table, receiving the virtual channel map table including a second element defining location of a virtual channel description table based on the parsed location element, parsing the second element in the received virtual channel map table, receiving the virtual channel description table, which includes a third element indicating designation of times when a virtual channel service is active, based on the parsed second element, parsing the third element in the received virtual channel description table, and controlling display of a virtual channel according to the parsed third element.
De Foy discloses embodiments contemplate the movement of mobile node (MN) from a first access network to a second access network, while in communication with a CDN server (e.g. a surrogate providing a multimedia streaming session). The server selection may become sub-optimal as a result of this movement. A first CDN may learn about MN mobility event via the MN, an access network node, the server, or another node. The first CDN may trigger reselection by upstream CDN by sending a CDNI 
The prior art do not disclose or render obvious the amended features.

With respect to claim 9, the prior art of record fails to disclose singly or incombination or render obvious a method for transmitting a broadcast signal, the method comprising:
generating one or more service components in DASH (Dynamic Adaptive Streaming over HTTP) format, description information providing mapping between a service component and a DASH representation found in an MPD (Media Presentation Description), and a signaling table,
the signaling table including a service identifier identifying a service and bootstrapping information to obtain the MPD and the description information,
the description information including a transport session id representing a transport session carrying one or more service components, a DASH representation id representing a DASH representation corresponding to the one or more service components carried in the transport session and an IP (Internet Protocol) address and port information of one or more IP packets that carry the transport session;
building one or more signal frames including the one or more service components, the description information and the signaling data; and
transmitting the broadcast signal including the one or more signal frames.
Oh et al. (WO 2014/171718 A1; US 2016/0127756 is used as English translation), Lee et al. (US 2009/0165050), and De Foy et al. (US 2014/0245359) are the closest prior art relating to the Applicant's claimed invention. 
Oh discloses an operating method of a broadcasting reception device is disclosed. A broadcasting reception unit receives a first broadcasting stream including a broadcasting content via a broadcasting network other than an IP network. An IP transmission and reception unit receives a media content transmitted to the IP network. A control unit receives media content reproduction information for the media content on the basis of the first broadcasting stream and reproduces the media content on the basis of the media content reproduction information.
Lee discloses a method for controlling an inactive channel for building a channel map in an internet protocol television (IPTV) receiver and the IPTV receiver thereof are provided. The method includes receiving a master service information (SI) table including a first element defining location of a virtual channel map table, parsing the first element in the received master SI table, receiving the virtual channel map table including a second element defining location of a virtual channel description table based on the parsed location element, parsing the second element in the received virtual channel map table, receiving the virtual channel description table, which includes a third element indicating designation of times when a virtual channel service is active, based on the parsed second element, parsing the third element in the received virtual channel 
De Foy discloses embodiments contemplate the movement of mobile node (MN) from a first access network to a second access network, while in communication with a CDN server (e.g. a surrogate providing a multimedia streaming session). The server selection may become sub-optimal as a result of this movement. A first CDN may learn about MN mobility event via the MN, an access network node, the server, or another node. The first CDN may trigger reselection by upstream CDN by sending a CDNI reselection request message, including information for the upstream CDN to perform request routing for the MN with the specified content, at a different location. The upstream CDN may perform the request routing procedure. The upstream CDN may return the request routing result to first CDN. The initial server may send a redirection message back to the application, which may interpret the message and continue streaming from a different server.
The prior art do not disclose or render obvious the amended features.

With respect to claim 11, the prior art of record fails to disclose singly or incombination or render obvious an apparatus for transmitting a broadcast signal, the apparatus comprising:
an encoder configured to encode one or more service components in DASH (Dynamic Adaptive Streaming over HTTP) format, description information providing mapping between a service component and a DASH representation found in an MPD (Media Presentation Description), and a signaling table,
the signaling table including a service identifier identifying a service and bootstrapping information to obtain the MPD and the description information,
the description information including a transport session id representing a transport session carrying one or more service components, a DASH representation id representing a DASH representation corresponding to the one or more service components carried in the transport, session and an IP (Internet. Protocol) address and port, information of one or more IP packets that carry the transport session;
a frame builder configured to generate one or more signal frames including the one or more service components, the description information and the signaling data; and
a transmitter configured to transmit the broadcast signal including the one or more signal frames.
Oh et al. (WO 2014/171718 A1; US 2016/0127756 is used as English translation), Lee et al. (US 2009/0165050), and De Foy et al. (US 2014/0245359) are the closest prior art relating to the Applicant's claimed invention. 
Oh discloses an operating method of a broadcasting reception device is disclosed. A broadcasting reception unit receives a first broadcasting stream including a broadcasting content via a broadcasting network other than an IP network. An IP transmission and reception unit receives a media content transmitted to the IP network. A control unit receives media content reproduction information for the media content on the basis of the first broadcasting stream and reproduces the media content on the basis of the media content reproduction information.

De Foy discloses embodiments contemplate the movement of mobile node (MN) from a first access network to a second access network, while in communication with a CDN server (e.g. a surrogate providing a multimedia streaming session). The server selection may become sub-optimal as a result of this movement. A first CDN may learn about MN mobility event via the MN, an access network node, the server, or another node. The first CDN may trigger reselection by upstream CDN by sending a CDNI reselection request message, including information for the upstream CDN to perform request routing for the MN with the specified content, at a different location. The upstream CDN may perform the request routing procedure. The upstream CDN may return the request routing result to first CDN. The initial server may send a redirection 
The prior art do not disclose or render obvious the amended features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170055024 A1	KITAZATO; NAOHISA et al.
US 20130291040 A1	Rhyu; Sung-Ryeul et al.
US 9807452 B2		Freeman; Martin et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        6/16/2021